DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Claims 1 – 3, 5 – 10, 12, 13, and 25 are rejected for failing to comply with the written description under 35 U.S.C. §112(a). Claims 1 – 3, 5 – 10, 12, and 13 are rejected for indefiniteness under 35 U.S.C. §112(b). Although these grounds of rejection are respectfully traversed, it is respectfully submitted that the issue noted in the Office Action are not present in the amended claims. Accordingly, withdrawal of the rejection under 35 U.S.C. §112(a) & (b) is respectfully requested” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant’s amendment would overcome the rejection of claims 1 – 3, 5 – 10, 12, & 13 under 35 U.S.C. §112(a). App and 35 U.S.C. §112(b). The Examiner notes Applicant has also amended claims 21 – 22 to fix some of these issues. Claim 23, although not previously rejected 35 U.S.C. §112(b) regarding the previous rejection under for “extending at least partially through the planar layer,” contains the same indefiniteness issue as discussed in the previous office action.
The amendments will not be entered at this time.

Applicant argues, “Zarifoglu does not anticipated amended independent claim 1 because Zafiroglu does not disclose a floor covering tile having a planar backing layer comprising a variation in at least one physical property along the length or width of the planar backing layer to counteract warping due to changes in temperature and humidity of the face layer and the planar layer” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: The claim limitation Applicant asserts Zarifoglu does not teach is a recent after-final amendment that has not been entered at this time.

Applicant argues, “Sapanoff does not anticipate amended independent claim 14 because Sapanoff does not disclose a method for making a floor covering tile that involves ‘modifying at least one physical property along a width or a length of the planar layer in a plurality of zone disposed across a first surface of the planar layer to modify a rate of expansion and contraction due to changes in a temperature of the planar backing layer’” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: The claim limitation Applicant asserts Sapanoff does not teach is a recent after-final amendment that has not been entered at this time.

Applicant argues, “Solano does not anticipate amended independent claim 14 because Solano does not disclose a method for making a floor covering tile that involves ‘modifying at least one physical property along a width or a length of the planar layer in a plurality of zone disposed across a first surface of the planar layer to modify a rate of expansion and contraction due to changes in a temperature of the planar backing layer’” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: The claim limitation Applicant asserts Solano does not teach is a recent after-final amendment that has not been entered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781